DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0044046 A1 to Caudillo et al., “Caudillo”, in view of “Suspending superconducting qubits by silicon micromachining” by Y. Chu et al. in Appl. Phys. Lett. 109, 112601 (2016), including supplementary materials, “Chu”.
Regarding claim 1, Caudillo discloses a qubit (Abstract, e.g. FIG. 3) comprising: 
a substrate (340, ¶ [0067]);
a first capacitor structure (312-2, ¶ [0068]) having a lower portion (cantilever support 334) formed on a surface of the substrate and at least one first portion (portion connected to 336-2);
a second capacitor structure (312-1) having a lower portion (312-1) formed on the surface of the substrate and at least one second portion (portion connected to 336-1), 
the first capacitor structure and the second capacitor structure formed of a superconducting material (¶ [0069]); and
a junction (338 including 336-2 and 336-1, similar to Applicant’s function 802 including 804 and 806) electrically between the first capacitor structure (312-2) and the second capacitor structure (312-1), the junction having a first end (336-2) in physical contact (as pictured) with the first portion and a second end (336-1) in physical contact (as pictured) with the second portion.
Caudillo fails to clearly teach wherein the first portion of the first capacitor structure is a raised portion and the second portion of the second capacitor structure is a raised portion and wherein the junction (338) is disposed at a predetermined distance from the surface of the substrate with the first end (336-2) in physical contact with a first raised portion and a second end (336-1) in physical contact with a second raised portion.
Chu teaches etching a substrate (Abstract) to form a junction (FIG. 1D) between a first structure (e.g. FIG. 1b left side) and second structure (e.g. FIG. 1b right side), the junction disposed at a predetermined distance from the substrate of the substrate and having a first end in physical contact with a first raised portion and a second end in physical contact with a second raised portion (see e.g. 

    PNG
    media_image1.png
    257
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    340
    473
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the substrate deep reactive ion etching method of Chu to the qubit configuration of Caudillo in order to suspend the qubit above the substrate (see e.g. Examiner-annotate figure below of area of leads to be suspended) thereby reducing dielectric and flux noise experienced by the qubit (Chu Abstract).  Alternately it would have been obvious before the effective Chu with leads connected to planar capacitors as taught by Caudillo in order to benefit from significant advantages of parallel-plate capacitors such as reducing losses and increasing coherence times of qubit devices (Caudillo ¶ [0018]) and/or provide substantially lossless connectivity to and from the qubit (Caudillo ¶ [0019],[0015]).

    PNG
    media_image3.png
    809
    766
    media_image3.png
    Greyscale


Regarding claim 2, Caudillo in view of Chu yields the qubit of claim 1, and Caudillo further teaches wherein the junction (e.g. Josephson Junction) is formed of an insulating material (barrier or tunnel barrier, ¶ [0032]) between a second superconductive material (¶ [0032]) and Chu further teaches X-Al, FIG. 1d) is formed of an insulating material (AlOX) sandwiched between a second superconducting material (Al).

Regarding claim 3, Caudillo in view of Chu yields the qubit of claim 2, and Caudillo further teaches wherein the second superconducting material is aluminum (¶ [0019]) and Chu further teaches (FIG. 1) wherein a second superconducting material is aluminum (Al) (Abstract, page 1 right column).

Regarding claim 4, Caudillo in view of Chu yields the qubit of claim 1, and Caudillo further teaches wherein the junction comprises a Josephson junction (¶ [0032]) and Chu further teaches wherein the junction comprises a Josephson junction (Abstract).

Regarding claim 5, Caudillo in view of Chu yields the qubit of claim 1, and Caudillo further teaches wherein the superconducting material is Niobium (Nb) (¶ [0019]) and the substrate comprises Silicon (Si) (¶ [0067]).

Regarding claim 7, Caudillo in view of Chu yields the qubit of claim 1, and Caudillo in view of Chu further yields a cavity (formed by the etching process of Chu) formed between the junction and the substrate (see e.g. Examiner-annotated figure above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caudillo in view of Chu as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2017/0178810 A1 to Berdy et al., “Berdy”.
Although Caudillo in view of Chu yields the qubit of claim 1, Caudillo and Chu fail to clearly teach wherein the first capacitor structure and the second capacitor structure are of a trapezoidal shape.
Berdy teaches (e.g. FIG. 1b) wherein capacitors (102, 104, 106, 108) have first and second capacitor structures (i.e. the capacitor plates) with a trapezoidal shape (as viewed from above).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Caudillo in view of Chu with trapezoidal shaped capacitors as taught by Berdy in order to provide lower resistance for current flow (Berdy Abstract, ¶ [0002],[0003],[0017]).
Examiner’s Note: although Applicant’s drawings show a first capacitor structure and second capacitor structure (e.g. 602A,602B) as trapezoidal in a side view, it has been held that pending claims should be interpreted under the doctrine of broadest reasonable interpretation (BRI), i.e. "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004), MPEP 2111.  Since claim 6 states the shape (trapezoidal) but not from which orientation (e.g. top view or side view), Berdy is relied upon for teaching a trapezoidal shape in a top down view.  However, it should be noted that Berdy also teaches wherein the lower capacitor plate is trapezoidal in side view, although given the differences in shape between Berdy’s planar trapezoid and Applicant’s U-shaped trapezoid, an amendment clarifying structural differences may be useful in distinguishing Applicant’s structure from Berdy.

    PNG
    media_image4.png
    264
    365
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    255
    333
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Eric A. Ward/Primary Examiner, Art Unit 2891